Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 10/07/2021.
	Claims 1, 4, 6, 11-13, 15-16 and 18 have been amended.  Claims 2-3, 5 and 17 have been canceled.  Accordingly, claims 1, 4, 6-16 and 18-19 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  

Drawings
The drawings were received on 10/07/2021.  These drawings are approved.

Allowable Subject Matter
2.	Applicant's amendments filed on 10/07/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1, 4, 6-16 and 18-19 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance:
- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 4) and the applicants’ argument (see Remarks section, pages 12-15), the prior 
	- Regarding claim 12: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 6) and the applicants’ argument (see Remarks section, pages 12-15), the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a method for coupling a temperature monitoring system to a progressive cavity pump, the method comprising the steps of: forming a borehole in a shell portion of a stator; inserting a sleeve into the borehole; forming an elastomeric portion of the stator within the shell portion, the elastomeric portion including an internal delivery space for receiving a rotor, the elastomeric portion completely enclosing the sleeve such that no portion of the sleeve is exposed to the delivery space and pumped media therein; vulcanizing the elastomeric portion of the stator within the shell portion of the stator to thereby vulcanize the sleeve to the elastomeric portion; and inserting a temperature sensor into the sleeve.
- Regarding claim 16: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 7) and the applicants’ argument (see Remarks section, pages 12-15), the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the monitoring system including a sleeve vulcanized to the elastomeric portion, and a sensor being slidably received within the sleeve; wherein the shell portion includes a borehole for receiving the 
	Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the borehole formed in the shell portion of the stator positioned at a predetermined location with respect to the elastomeric portion so that the elastomeric portion completely encloses the sleeve such that no portion of the sleeve is exposed to the delivery space and pumped media therein for preventing an unwanted contact or damage between the sleeve/sensor and the rotor, reducing the cost and time of the manufacturing and maintenance and  improving the temperature monitoring system for use in a progressive cavity pump as maximized heat transfer between the elastomer and the sleeve/sensor, as set forth in the applicants’ specification on page 4, para. [0010] to page 5, para. [0016] and  page 12, para. [0045] to para. [0046].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
4.	The IDS (PTO-1449) filed on August 03, 2021 has been considered.  An initialized copy is attached hereto.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746